Per curiam.
The court granted certiorari in order to determine 1) whether our holding in Kilgore v. State, 247 Ga. 70 (274 SE2d 332) (1981), applies to testimony concerning evidence that was the subject of a motion to suppress and 2) if the first question were answered in the affirmative, whether the consent search was valid.
In its opinion, the Court of Appeals stated that “the property seized was not introduced at trial and no objection was made to the admission of testimony relating to the seized property.” Bailey v. State, 157 Ga. App. 222 (276 SE2d 843) (1981). Our review of the record discloses two additional facts: 1) that the property seized was unrelated to the offenses charged and 2) that the defense first made reference to the property and the search. Under these circumstances, we must conclude that the application for writ of certiorari was improvidently granted.

Writ dismissed as improvidently granted.


Jordan, C. J., Hill, P. J., Marshall, Clarke, Smith and Gregory, JJ., concur.

*227Decided September 29, 1981.
Ken Gordon, for appellants.
Arthur E. Mallory III, District Attorney, Gerald S. Stovall, Assistant District Attorney, for appellee.